DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, and 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chelaidite et al. (US 2018/0231081) in view Dong (CN 205908555U).
Re claim 1, Chelaidite et al. teaches a brake system comprising: a brake piston (44) and a piston seal (64, 66).  Chelaidite et al. does not teach an anti-rotation feature located along an outer surface of the brake piston wherein the outer surface of the brake piston is generally circular and the anti-rotation feature of the brake piston is a generally flat section extending axially along the outer surface of the brake piston; and a piston seal having an anti-rotation feature that engages the anti-rotation feature of the brake piston.
	Dong teaches an anti-rotation feature located along an outer surface of an annular element wherein the outer surface of the element is generally circular and the anti-rotation feature is a generally flat section extending axially along the outer surface of the element and a seal (40) having an anti-rotation feature that engages the anti-rotation feature of the annular element. (Fig. 3)  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the antirotation feature of Dong in the brake system of Chelaidite et al. in order to prevent rotation between the brake piston and the seal.

Re claim 2, Chelaidite et al. as modified teaches wherein the brake piston (44) is supported in a caliper bore of a brake caliper (12) and the caliper bore engages the anti-rotation feature of the brake piston to restrict or prevent the brake piston from rotating within the caliper bore.

Re claim 3, Chelaidite et al. as modified teaches wherein the piston seal comprises a generally annular structure and the anti-rotation feature (4) of the piston seal is located on an inner diameter of the generally annular structure. (Dong, Figure 3)

Re claim 4, Chelaidite et al. as modified teaches wherein the piston seal  includes a plurality of anti-rotation features (4) and the brake piston includes a plurality of anti-rotation features. (Dong, Figure 3)

Re claim 5, Chelaidite et al. as modified teaches wherein the piston seal is integrated into a piston boot (64), and the piston boot is configured to at least partially surround the brake piston. (Chelaidite et al. – Fig. 3)

Re claim 6, Chelaidite et al. as modified teaches wherein the piston boot (Chelaidite et al. – 64) is a flexible material and the piston seal is structurally rigid to engage the anti-rotation feature (Dong, 4) of the brake piston. 

Re claim 8, Chelaidite et al. as modified teaches wherein the plurality of anti-rotation features (Dong, 4, 4)  of the brake piston are distributed along the outer surface of the brake piston and the plurality of anti-rotation features of the piston seal are distributed along an inner surface of the piston seal. 

Re claim 9, Chelaidite et al. as modified teaches wherein the anti-rotation feature (Dong, 4) of the brake piston extends along an entire length of the brake piston or only along a portion of the length.

Re claim 10, Chelaidite et al. as modified teaches wherein the anti-rotation feature (Dong, 4) of the brake piston includes bumps, nubs, notches, grooves, texture, or a combination thereof that engage or contact the anti-rotation feature of the piston seal. 

Re claim 11, Chelaidite et al. as modified teaches wherein the brake piston (44) further includes a feature that engages a corresponding feature of a pressure plate of a brake pad (20). (Fig. 3)

Re claim 12, Chelaidite et al. as modified teaches wherein the piston seal (Chelaidite et al.- 64, 66) surrounds the outer surface of the brake piston (44).

Re claim 13, Chelaidite et al. as modified teaches wherein the outer surface of the piston seal, the anti- rotation feature of the piston seal, or both include a frictional surface to increase rotational friction between the brake piston and the piston seal. (Dong – Figure 3) 

Re claim 14, Chelaidite et al. as modified teaches wherein the anti-rotation feature (Dong, 4) of the piston seal is a generally flat section along the inner diameter of the generally annular structure. (Dong, Figure 3)

Re claim 15, Chelaidite et al. as modified teaches wherein the anti-rotation feature (Dong, 4) of the brake piston matches the anti-rotation feature of the piston seal. (Dong, Figure. 3)

Re claim 16, Chelaidite et al. teaches brake system comprising: a brake caliper (12) having a caliper bore; a brake piston (44) at least partially positioned within the caliper bore; and a piston boot (64) having an integrated piston seal wherein the piston seal comprises an annular structure. (Fig. 3)
Chelaidite et al. do not teach a brake piston that includes an anti-rotation feature that is a generally flat section extending continuously along its length the piston seal comprising an annular structure and including an anti-rotation feature is located on an inner diameter of the annular structure and extends continuously along the entire length of the piston seal wherein the anti-rotation feature of the brake piston engages the caliper bore and the anti- rotation feature of the piston seal.
Dong teaches an anti-rotation feature that is a generally flat section (Dong, Fig. 1) located along an outer surface of an annular element and a seal comprising an annular structure and including an anti-rotation feature (Dong, 4) that engages the anti-rotation feature of the annular element. (Fig. 3)  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the antirotation feature of Dong in the brake system of Chelaidite et al. in order to prevent rotation between the piston and the seal.
	
Re claim 17, Chelaidite et al. teaches a spindle (52) threaded within a piston pocket of the brake piston. (Fig. 3)

Re claim 18, Chelaidite et al. do not teach wherein the brake system is free of a nut between the spindle and the brake piston. It would have been obvious to one of ordinary skill in the art before the effective filing date to eliminate the nut between the spindle and the brake piston in order to reduce the number of parts and simplify assembly.

Re claim 21, Chelaidite et al. as modified teach wherein the anti-rotation feature (Dong, 4) of the piston seal extends continuously along an entire length of the piston seal.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chelaidite et al. (US 2018/0231081) in view of Dong (CN 205908555U).and further in view of Wilhelm et al. (US2015/0330487).
Re claim 19, Chelaidite et al. as modified do not teach wherein a ball bearing is positioned between a threaded portion of the spindle and a threaded portion of the piston pocket.  Wilhelm et al. teach a ball bearing (13) positioned between a threaded portion of the spindle (7) and a threaded portion of the piston pocket (8).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a ball bearing is positioned between a threaded portion of the spindle and a threaded portion of the piston pocket since the arrangement is a well-known alternative means for actuating a brake.

Re claim 20, Chelaidite et al. as modified teach wherein the anti-rotation feature (Dong, 4) of the piston seal is located along an inner diameter of the piston seal and engages the anti-rotation feature of the brake piston located along an outer surface of the brake piston. (Dong, Fig. 3)

Response to Arguments
Applicant’s arguments with respect to claims 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127. The examiner can normally be reached Monday, Thursday, and Friday 7:00AM-3:00PM, and Tuesday - 12:00PM - 8:00PM .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657



MTW
September 6, 2022